Exhibit 10.29

3M NONQUALIFIED PENSION PLAN I

(Amended and Restated Effective January 1, 2016)

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

INTRODUCTION


1 

 

 

 

ARTICLE 1.

DEFINITIONS


2 

 

 

 

 

 

1.1.

Annuity Starting Date

 

 

1.2.

Code

 

 

1.3.

Compensation Committee

 

 

1.4.

Discharge for Cause

 

 

1.5.

ERIP

 

 

1.6.

Former Member

 

 

1.7.

Member

 

 

1.8.

Nonqualified Plan I

 

 

1.9.

Nonqualified Plan I Benefit

 

 

1.10.

Plan Administrator

 

 

1.11.

Retirement; Retire

 

 

1.12.

Separation from Service

 

 

1.13.

Specified Employee

 

 

1.14.

Supplemental Plan

 

 

 

 

ARTICLE 2.

ELIGIBILITY AND PARTICIPATION


4 

 

 

 

 

 

2.1.

Eligibility

 

 

2.2.

Participation

 

 

2.3.

Forfeiture

 

 

 

 

ARTICLE 3.

AMOUNT AND DISTRIBUTION OF BENEFITS


4 

 

 

 

 

 

3.1.

Additional Monthly Benefit

 

 

3.2.

Time of Payment

 

 

3.3.

Form of Payment

 

 

3.4.

Pre Commencement Death

 

 

3.5.

Beneficiary

 

 

3.6.

Incapacity

 

 

 

 

ARTICLE 4.

UNFUNDED PLAN


9 

 

 

 

 

 

4.1.

No Trust

 

 

4.2.

No Contributions by Members

 

 

4.3.

Unsecured Creditor Status

 

 

 

 

ARTICLE 5.

PLAN ADMINISTRATION


10 

 

 

 

 

 





-i-

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

5.1.

Powers and Duties of the Plan Administrator

 

 

5.2.

Records

 

 

5.3.

Advisers

 

 

5.4.

Payment of Expenses

 

 

5.5.

Indemnity of the Plan Administrator

 

 

5.6.

Service of Process

 

 

 

 

ARTICLE 6.

AMENDMENT AND TERMINATION


11 

 

 

 

 

 

6.1.

Right to Amend

 

 

6.2.

Termination

 

 

 

 

ARTICLE 7.

CHANGE IN CONTROL


11 

 

 

 

 

 

7.1.

Distribution Following Change in Control

 

 

7.2.

Definition of Change in Control

 

 

7.3.

Determination of Present Value

 

 

7.4.

Fees and Expenses

 

 

 

 

ARTICLE 8.

MISCELLANEOUS


12 

 

 

 

 

 

8.1.

No Contract of Employment

 

 

8.2.

No Assignment

 

 

8.3.

Governing Law

 

 

8.4.

Separable Provisions

 

 

 

SCHEDULE I

SI-1

 

 

 



-ii-

--------------------------------------------------------------------------------

 

 

3M NONQUALIFIED PENSION PLAN I

INTRODUCTION

Purpose: The purpose of this 3M Nonqualified Pension Plan I (hereinafter the
“Nonqualified Plan I”) is to provide retirement benefits to participants and
their beneficiaries in the 3M Employee Retirement Income Plan (hereinafter
“ERIP”) which such ERIP is unable to provide solely because of the limitations
imposed by section 415 of the Code.  This Nonqualified Plan I is intended to
supplement the ERIP originally adopted by 3M in 1931 and as amended from time to
time thereafter.

History: 3M originally adopted a nonqualified pension plan on November 7,
1978.  This original plan was named the Supplemental Pension Plan of Minnesota
Mining and Manufacturing Company (hereinafter the “Supplemental Plan”).  The
Supplemental Plan was amended from time to time after its adoption.  Effective
January 1, 1993, the Supplemental Plan was amended and restated as two separate
plans:  the “Nonqualified Pension Plan I of Minnesota Mining and Manufacturing
Company” and “Nonqualified Pension Plan II of Minnesota Mining and Manufacturing
Company”.  The provisions of the restatements superseded all prior versions of
the Supplemental Plan.  Such restatements have been amended from time to time
since their adoption.  Nonqualified Plan I provides supplemental benefits that
are strictly in excess of section 415 of the Code.  Nonqualified Plan II
provided certain additional supplemental retirement benefits, but effective
January 1, 2009, such plan has been amended to provide supplemental retirement
benefits that are strictly in excess of limitations under section 401(a)(17) and
402(g) of the Code.

Effective January 1, 2009, this Nonqualified Plan I was again amended and
restated (the “2009 Restatement”).  The provisions of this restatement supersede
all prior versions of the Plan.  The purpose of this restatement is to bring the
Plan into compliance with section 409A of the Code by “de-linking” the payment
provisions under this Plan from the payment provisions under the ERIP.  From
October 3, 2004 (the date section 409A was added to the Code) through
December 31, 2008, the Plan continued to operate with “linked” payment
provisions in accordance with special transition rules issued by the IRS and the
U.S. Department of Treasury in connection with the implementation of
section 409A of the Code.  For avoidance of doubt, this restatement is intended
to apply both to deferred compensation subject to section 409A of the Code
(i.e., deferred compensation credited under the Plan which related all or in
part to services performed on or after January 1, 2005), as well as deferred
compensation credited under the Plan which relates entirely to services
performed on or before December 31, 2004 that is eligible to be “grandfathered”
from application of section 409A of the Code.  However, the benefits payable to
Members and Former Members (and their Beneficiaries) who commenced payment of
their Nonqualified Plan I Benefit prior to January 1, 2009 will be determined in
accordance with the provisions of the Plan in effect at the time of their
benefit commencement and will not be adjusted or recomputed to reflect this or
any subsequent amendment or restatement of this Nonqualified Plan I.

Effect: This Nonqualified Plan I is hereby amended and restated effective
January 1, 2016.   Similar to the 2009 Restatement, the benefits payable to
Members and Former Members (and their

 

 



-1-

--------------------------------------------------------------------------------

 

 

Beneficiaries) who commenced payment of their Nonqualified Plan I Benefit prior
to January 1, 2016 will be determined in accordance with the provisions of the
Plan in effect at the time of their benefit commencement and will not be
adjusted or recomputed to reflect this or any subsequent amendment or
restatement of this Nonqualified Plan I.

ARTICLE 1

DEFINITIONS

Except where specifically defined in this Nonqualified Plan I, the words and
phrases which appear in this document shall have the meanings set forth in the
ERIP plan document.  Except for definitions and other substantive provisions of
this Nonqualified Plan I, the terms and conditions of the ERIP shall govern the
construction and administration of this Nonqualified Plan I.

1.1.          Annuity Starting Date.  “Annuity Starting Date” means the benefit
starting date as determined under Section 3.2.

1.2.          Code.  “Code” means the Internal Revenue Code of 1986, as amended.

1.3.          Compensation Committee.  “Compensation Committee” means the
Compensation Committee of the Board of Directors of 3M.

1.4.          Discharge for Cause.  “Discharge for Cause” or “Discharged for
Cause” means the termination of an employee’s employment for reasons of
dishonesty, embezzlement, conviction of a crime or a misdemeanor involving moral
turpitude, willful misconduct, or personal misconduct which is detrimental to 3M
and its business, as determined in the sole discretion of the Compensation
Committee.

1.5.          ERIP.  “ERIP” means the 3M Employee Retirement Income Plan.

1.6.          Former Member.  “Former Member” means a former employee who is
receiving benefit payments under the provisions of this Nonqualified Plan I, or
a former employee whose employment with 3M has terminated for any reason other
than Discharge for Cause and who is entitled to a vested Nonqualified Plan I
Benefit under the provisions of this Nonqualified Plan I.

1.7.          Member.  “Member” means an employee who is a participant in the
ERIP and who is accruing an additional Nonqualified Plan I Benefit under the
provisions of this Nonqualified Plan I.

1.8.          Nonqualified Plan I.  “Nonqualified Plan I” means the 3M
Nonqualified Pension Plan I.

1.9.          Nonqualified Plan I Benefit.  “Nonqualified Plan I Benefit” means
the benefit payable under this Plan described in Section 3.1.





-2-

--------------------------------------------------------------------------------

 

 

1.10.        Plan Administrator.  “Plan Administrator” means the 3M Vice
President, Global Compensation and Benefits or his or her successor.

1.11.        Retirement; Retire.  “Retirement” means a Separation from Service
after the Member has both attained age fifty-five (55) and completed five
(5) years of “Credited Service” (as defined under the ERIP), or a Separation
from Service after the Member has attained age sixty-five (65).

1.12.        Separation from Service.  “Separation from Service” means a
severance of a Member’s employment relationship with 3M and all affiliates for
any reason other than the Member’s death or Discharge for Cause.

Whether a Separation from Service has occurred is determined under section 409A
of the Code and Treasury reg. section 1.409A-1(h) (i.e., whether the facts and
circumstances indicate that the employer and the employee reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services the employee would perform after such date (whether
as an employee or independent contractor) would permanently decrease to no more
than twenty percent (20%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding thirty-six (36) month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
thirty-six (36) months)).

Separation from Service shall not be deemed to occur while the employee is on
military leave, sick leave or other bona fide leave of absence if the period
does not exceed six (6) months or, if longer, so long as the employee retains a
right to reemployment with 3M or an affiliate under an applicable statute or by
contract.  For this purpose, a leave is bona fide only if, and so long as, there
is a reasonable expectation that the employee will return to perform services
for 3M or an affiliate.  Notwithstanding the foregoing, a twenty-nine (29) month
period of absence will be substituted for such six (6) month period if the leave
is due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of no less than six (6) months and that causes the employee to be unable to
perform the duties of his or her position of employment.

1.13.        Specified Employee.  “Specified Employee” means a “specified
employee” as defined in Treas. Reg. section 1.409-1(i) or such other regulation
or guidance issued under section 409A of the Code.

1.14.        Supplemental Plan.  “Supplemental Plan” means the Supplemental
Pension Plan of Minnesota Mining and Manufacturing Company, the predecessor to
this Nonqualified Plan I.





-3-

--------------------------------------------------------------------------------

 

 

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

2.1.          Eligibility.  Any employee of 3M or an affiliate who is a
participant in the ERIP shall be eligible to become a Member in this
Nonqualified Plan I if and only if the Retirement Income which would otherwise
have been earned by or payable to such employee under the provisions of the ERIP
is being limited by the application of the limitations on benefits under
section 415 of the Code (as reflected in Section 3.8 of the ERIP, as the same
may be amended from time to time).

2.2.          Participation.  Participation in this Nonqualified Plan I shall be
automatic by operation of Section 2.1 without any further action by the
Compensation Committee.

2.3.          Forfeiture.  A Member or Former Member shall cease to be a Member
or Former Member and shall forfeit all rights and benefits under this
Nonqualified Plan I when the Compensation Committee determines, in its sole
discretion, that such Member or Former Member is employed by, acting as a
consultant for or is otherwise directly or indirectly performing services for
any person or entity engaged in the (i) manufacture or sale of any product
similar to or in competition with any product manufactured or sold by 3M or any
of its subsidiaries, or (ii) manufacture or sale of special machinery or
equipment, or furnishing of engineering or technical services concerning such
machinery or equipment, used in the manufacture or sale of any product similar
to or in competition with any product manufactured or sold by 3M or any of its
subsidiaries, without the written consent of the Compensation Committee.  Before
making a determination that a Member or Former Member is covered by the
provisions of this Section 2.3, the Compensation Committee shall give the Member
or Former Member notice of its intention to invoke this forfeiture provision and
an opportunity to discontinue such employment or consulting relationship or the
provision of such services within a period of ninety (90) days following the
date of such notice.

ARTICLE 3

AMOUNT AND DISTRIBUTION OF BENEFITS

3.1.      Additional Monthly Benefit.  In addition to the amount of Retirement
Income payable to a Member or Former Member under the ERIP, this Nonqualified
Plan I shall pay an additional monthly benefit to such Member or Former Member
equal to the amount by which (a) exceeds (b), where:

(a)                is the monthly Retirement Income that would have been payable
to such Member or Former Member by the ERIP if that plan’s benefits were not
limited in accordance with the provisions of section 415 of the Code; and

(b)                 is the monthly Retirement Income actually payable to such
Member or Former Member under the ERIP.





-4-

--------------------------------------------------------------------------------

 

 

Such additional benefit shall be referred to herein as the “Nonqualified Plan I
Benefit”.  For avoidance of doubt, a Member or Former Member who is not entitled
to a vested benefit under the ERIP shall not be entitled to any Nonqualified
Plan I Benefit hereunder unless and until such benefit under the ERIP becomes
vested.

3.2.          Time of Payment.  Payment of the Nonqualified Plan I Benefit
described in Section 3.1 above will begin as of the first of the calendar month
(the “Annuity Starting Date”) coincident with or next following the Member’s
Separation from Service; provided, however, that:

(a)                 Members whose job grades were classified as CEO, L1, L2, L3
and T7 whose planned income for 2008 was more than $230,000 were permitted to
make a one-time irrevocable election in 2008 to elect to receive their
Nonqualified Plan I Benefit in the form of an annuity in lieu of a lump sum.  If
a timely election was made in 2008, payment of such Member’s Nonqualified Plan I
Benefit shall commence as of the Annuity Starting Date coincident with or next
following the Member’s Retirement.  If such Member Separates from Service prior
to becoming eligible for Retirement, his or her Nonqualified Plan I Benefit
shall be paid in a single lump sum as of the Annuity Starting Date coincident
with or next following the Member’s Separation from Service;

(b)                One Member classified as L3 on Transitional Retirement Leave
who incurred a Separation from Service prior to 2008 was permitted to make a
one-time irrevocable election in 2008 to receive his Nonqualified Plan I Benefit
in the form of an annuity in lieu of a lump sum.  Such Member did in fact timely
elect, and accordingly, his Nonqualified Plan I Benefit shall commence upon his
scheduled date of termination given in Schedule I attached hereto (which shall
be treated as a Retirement for purposes of Section 3.3(b));

(c)                 Former Members classified as L1 and L2 who incurred a
Separation from Service prior to 2009 were permitted to make a one-time
irrevocable election in 2008 to elect to receive their Nonqualified Plan I
Benefit in the form of an annuity in lieu of a lump sum.  If a timely election
was made in 2008, payment of their Nonqualified Plan I Benefit shall commence
upon the first day of the calendar month coincident with or next following the
Former Member’s attainment of age sixty five (65);

(d)                 All other Former Members who incurred a Separation from
Service prior to 2009 and who have not commenced payment of their Nonqualified
Plan I Benefit prior to January 1, 2009 shall receive payment of their
Nonqualified Plan I Benefit in January, 2009 in a single lump sum.  (For this
purpose, the Member’s Annuity Starting Date shall be January 1, 2009.)





-5-

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, in the event that the Member is a Specified
Employee, payment on account of Separation from Service shall begin as of the
first day of the seventh month following the Member’s Separation, and the first
payment shall include all payments delayed since the Annuity Starting Date
(accordingly, if payment is in the form of an annuity, such annuity shall be
calculated based on the Annuity Starting Date without regard to the delay).

3.3.          Form of Payment.

(a)                 Lump Sum.  Except as otherwise provided in this Section 3.3,
the Nonqualified Plan I Benefit payable to each Member or Former Member under
this Plan shall be paid in a single lump sum, determined by converting the
monthly Nonqualified Plan I Benefit amount in Section 3.1 into a present value
lump sum using the applicable interest rate on 30-year U.S. Treasury securities
and RP2000 3M mortality.  For purposes of this conversion, the “applicable
interest rate” shall mean the average of the daily rates on 30-year U.S.
Treasury securities in effect during the calendar quarter first preceding the
calendar quarter that ends immediately prior to the Annuity Starting Date.

(b)                Optional Annuity Forms for Eligible Retirees.  Members whose
job grades were classified as CEO, L1, L2, L3 and T7 whose planned income for
2008 was more than $230,000, and one Member classified as job grade L3 on TSR
(collectively, “Annuity Eligible Members”), were permitted to make a one-time
irrevocable election in 2008 to elect to receive their Nonqualified Plan I
Benefit in the form of an annuity in lieu of a lump sum.  If a timely election
was made in 2008, the rules under this Section 3.3(b) shall apply.  If an
Eligible Member dies or Separates from Service prior to becoming eligible for
Retirement, his or her Nonqualified Plan I Benefit shall be paid in a single
lump sum pursuant to Section 3.3(a).

(i)         Presumed Form:  Single Life Annuity.  If an Annuity Eligible Member
Retires and is not legally married on his or her Annuity Starting Date, then the
normal form of payment of his or her Nonqualified Plan I Benefit shall be the
Life Annuity form, and his or her Nonqualified Plan I Benefit shall, unless he
or she elects to waive the Life Annuity form of payment and selects a Joint and
Nonspouse Beneficiary Survivor Annuity form, be paid in the form of a Life
Annuity.  Except as otherwise specifically provided in the Plan, Nonqualified
Plan I Benefit payments will be made monthly to a Member or Former Member
commencing on his or her Annuity Starting Date and ending on the first day of
the month in which his or her death occurs.

(ii)       Presumed Form:  Joint and Survivor Life Annuity.  If an Annuity
Eligible Member Retires and is legally married on his or her Annuity





-6-

--------------------------------------------------------------------------------

 

 

Starting Date, then his or her Nonqualified Plan I Benefit shall be paid in the
form of a 50% Joint and Spouse Beneficiary Survivor Annuity form, unless he or
she elects to waive the 50% Joint and Spouse Beneficiary Survivor Annuity form
and selects either the Life Annuity form, an alternative Joint and Spouse
Beneficiary Survivor Annuity form available under the ERIP (i.e., 75% or 100%)
or a Joint and Nonspouse Beneficiary Survivor Annuity form available under the
ERIP (50%, 75% or 100%).

(c)                Optional Annuity Forms for Certain Vested Former
Members.  Certain Former Members classified as L1 or L2 who incurred a
Separation from Service prior to 2009 were permitted to make a one-time
irrevocable election in 2008 to elect to receive their Nonqualified Plan I
Benefit in the Life Annuity form or the Joint and Spouse Beneficiary Survivor
Annuity form (50% or 75%).  If a timely election was made in 2008, then the
Former Member’s Nonqualified Plan I Benefit shall commence upon the first day of
the calendar month coincident with or next following attainment of age
sixty-five (65) in the annuity form elected (in lieu of a single lump sum).

(d)                Total Pension Value Guarantee.  To the extent that a Member’s
or Former Member’s Retirement Income is calculated pursuant to Article 4 of the
ERIP (Portfolio II), he or she shall be entitled to a Total Pension Value
Guarantee (as determined under Section 4.9 of the ERIP, as the same may be
amended from time to time) if he or she Retires and elects payment in the form
of a Life Annuity, Joint and Spouse Beneficiary Annuity or Joint and Non-Spouse
Beneficiary Annuity under Section 3.3(b) or (c) of this Plan, so long as the
Total Pension Value Guarantee with respect to the Nonqualified Plan I Benefit
qualifies as a cash refund feature under which payment is provided upon the
death of the last annuitant in an amount that is not greater than the excess of
the Total Pension Value with respect to the Nonqualified Plan I Benefit at the
Annuity Starting Date over the total of payments before the death of the last
annuitant.

(e)                 Subsidized 50% Joint and Survivor Annuity.  If a Member or
Former Member is entitled to elect a subsidized 50% Joint and Survivor Annuity
under Section 3.10 of the ERIP (as the same may be amended from time to time),
he or she shall also be entitled to a subsidized annuity under this Plan if he
or she elects the 50% Joint and Spouse Beneficiary Annuity pursuant to
Section 3.3(b) or (c), provided that the annual lifetime annuity benefit
available to such Member is not greater than the annual lifetime annuity benefit
available under the Life Annuity form, and provided that the annual survivor
annuity benefit is not greater than the annual lifetime annuity benefit
available to such Member under the 50% Joint and Survivor Annuity form.





-7-

--------------------------------------------------------------------------------

 

 

(f)                 Definitions.  For purposes of this Article 3, the terms Life
Annuity, Joint and Spouse Beneficiary Survivor Annuity, Joint and Nonspouse
Beneficiary Survivor Annuity and Total Pension Value Guarantee shall have the
same meanings as under the ERIP, as the same may be amended from time to time.

3.4.          Pre-Commencement Death.  Notwithstanding any provision in this
Plan to the contrary, if a Member or Former Member dies after becoming vested
under the ERIP but prior to his or her Annuity Starting Date, the following
rules shall apply:

(a)                 To the extent that a Member’s or Former Member’s Retirement
Income is calculated pursuant to Article 3 of the ERIP (Portfolio I), and if the
Member or Former Member is married, his or her surviving spouse shall be
entitled a “Preretirement Survivor Annuity” determined in the same manner as
provided under Section 3.8 of the ERIP, as amended from time to time, with
respect to the Member’s or Former Member’s Nonqualified Plan I Benefit.  Such
Preretirement Survivor Annuity shall be converted into a present value lump sum,
using the interest and mortality factors in Section 3.3(a), and paid as of the
first day of the calendar month following the Member’s or Former Member’s death;

(b)                 To the extent that a Member’s or Former Member’s Retirement
Income is calculated pursuant to Article 3 of the ERIP (Portfolio I), and if the
Member or Former Member is not married, no benefit shall be payable under this
Plan, and

(c)                 To the extent that a Member’s or Former Member’s Retirement
Income is calculated pursuant to Article 4 of the ERIP (Portfolio II), and if
such Member or Former Member dies prior to his or her Annuity Starting Date, his
or her Beneficiary shall receive the Member’s or Former Member’s Nonqualified
Plan I Benefit attributable to Portfolio II an immediate single lump sum,
determined by converting the monthly Nonqualified Plan I Benefit amount in
Section 3.1 into a present value lump sum using the interest and mortality
factors in Section 3.3(a).  For this purpose, the first day of the calendar
month coincident with or next following the Member’s death shall be treated as
the Annuity Starting Date.

3.5.          Beneficiary.

(a)                 Joint Annuitant.  An Annuity Eligible Member or Former
Member shall be entitled to designate a Beneficiary to receive the survivor
income portion of the Joint and Non-Spouse Beneficiary Annuity, if selected, on
forms furnished by and filed with 3M.





-8-

--------------------------------------------------------------------------------

 

 

(b)                Total Pension Value.  To the extent that a Member’s or Former
Member’s Retirement Income is calculated pursuant to Article 4 of the ERIP
(Portfolio II), a Member or Former Member shall be entitled to designate a
Beneficiary to receive payment of the remainder of the Total Pension Value of
the Nonqualified Plan I Benefit attributable to Portfolio II, if any, on forms
furnished by and filed with 3M.  Notwithstanding the foregoing, with respect to
any pre-commencement death benefit payable under Section 3.4(c) above, the
Member’s or Former Member’s beneficiary designation under the ERIP shall
apply.  In all events, in the absence of a designation or if such designation
fails, the rules for automatic beneficiaries under the ERIP shall apply.

3.6.          Incapacity.  If a Member, Former Member or Beneficiary is under a
legal disability or, by reason of illness or mental or physical disability, is
in the opinion of the Plan Administrator unable to attend properly to his or her
personal financial matters, this Nonqualified Plan I may pay the benefits
payable hereunder in such of the following ways as the Plan Administrator shall
direct:

(a)                 Directly to such Member, Former Member or Beneficiary;

(b)                 To the legal representative of such Member, Former Member or
Beneficiary; or

(c)                 To some relative by blood or marriage, or friend, for the
benefit of such Member, Former Member or Beneficiary.

Any payment made pursuant to this Section shall be in complete discharge of the
obligation therefor under this Nonqualified Plan I.

ARTICLE 4

UNFUNDED PLAN

4.1.          No Trust.  The benefits payable under this Nonqualified Plan I
shall be paid solely from the general assets of 3M.  3M does not intend to
create any trust in connection with this Nonqualified Plan I.  Neither 3M nor
any other employer shall have any obligation to make contributions or set aside
funds in order to pay such benefits.  3M’s obligation under this Nonqualified
Plan I shall be merely that of an unfunded and unsecured promise to pay money in
the future.

4.2.          No Contributions by Members.  Members and Former Members shall not
be required or permitted to make contributions under this Nonqualified Plan I.

4.3.          Unsecured Creditor Status.  No Member, Former Member or
Beneficiary shall have any right to receive any payments from this Nonqualified
Plan I except as provided in Article 3





-9-

--------------------------------------------------------------------------------

 

 

above.  Until such payments are received, the rights of each Member, Former
Member and Beneficiary under this Nonqualified Plan I shall be no greater than
the rights of an unsecured general creditor of 3M.

ARTICLE 5

PLAN ADMINISTRATION

5.1.          Powers and Duties of the Plan Administrator.  Subject to the
powers of the Compensation Committee specified herein, the Plan Administrator
shall administer this Nonqualified Plan I in accordance with its terms and shall
have all powers necessary to carry out the provisions of such Plan.  The Plan
Administrator shall have the power and discretion to interpret the provisions of
this Nonqualified Plan I, and to determine all questions arising in the
administration, interpretation and application of such Plan.  Any such
determination by the Plan Administrator shall be conclusive and binding on all
persons.  The Plan Administrator may adopt such policies and procedures, correct
any defects, supply any information, or reconcile any inconsistency in such
manner and to such extent as he or she deems necessary or desirable to carry out
the purposes of this Nonqualified Plan I; provided, however, that any policies,
procedures, determinations or interpretations shall be done in a
nondiscriminatory manner based upon uniform policies consistently applied to all
persons in similar circumstances.

5.2.          Records.  The regularly kept records of 3M shall be conclusive and
binding upon all persons with respect to a Member’s or Former Member’s Hours of
Service, Credited Service, Covered Compensation, Nonunion Pension Earnings
(“Salaried Pension Earnings” prior to 2016) and all other matters contained
therein relating to Members and Former Members.

5.3.          Advisers.  The Plan Administrator may appoint such legal counsel,
accountants, actuaries and other persons as he or she deems desirable to advise
and assist such Administrator with the administration of this Nonqualified
Plan I.  The Plan Administrator shall be entitled to rely conclusively upon, and
shall be fully protected with respect to any action taken by him or her in good
faith in reliance upon, any advice or information furnished by such advisers.

5.4.          Payment of Expenses.  The Plan Administrator shall not be paid for
the performance of his or her duties under this Nonqualified Plan I, but all
expenses incurred by 3M or the Plan Administrator in connection with the
administration of such Plan shall be paid by 3M.

5.5.          Indemnity of the Plan Administrator.  3M shall indemnify the Plan
Administrator from and against any and all claims, losses, damages and
liabilities arising from any act or failure to act in connection with the
administration of this Nonqualified Plan I, and shall defend and/or reimburse
the Plan Administrator for all expenses (including reasonable attorney’s fees)
incurred in connection with any pending or threatened claim or any action or
proceeding arising therefrom, unless and to the extent that any claim, loss,
damage, liability or expense is judicially determined to have resulted from the
Plan Administrator’s bad faith or gross negligence.





-10-

--------------------------------------------------------------------------------

 

 

5.6.          Service of Process.  In any legal proceeding involving this
Nonqualified Plan I, the Secretary of 3M is designated as the exclusive agent
for receipt of service of process directed to such Plan.

ARTICLE 6

AMENDMENT AND TERMINATION

6.1.          Right to Amend.  3M’s Board of Directors, the Compensation
Committee or (only for amendments whose projected costs do not exceed
$25,000,000 in any calendar year) any duly authorized officer of 3M may amend or
modify, in whole or in part, this Nonqualified Plan I at any time without
submitting the amendment or modification to the shareholders of 3M (except that,
to the extent necessary to comply with applicable corporate or securities law,
or applicable rules of the New York Stock Exchange, 3M’s Board of Directors or
the Compensation Committee shall have the exclusive authority to make amendments
with respect to benefits under this Plan).  However, no amendment or
modification shall adversely affect the rights of any Member, Former Member or
Beneficiary acquired under the provisions of such Plan in effect prior to such
action.

6.2.          Termination.  While it expects to continue this Nonqualified
Plan I indefinitely, 3M (acting through its Board of Directors or the
Compensation Committee) reserves the right to terminate such Plan at any time
and for any reason.  Termination of this Nonqualified Plan I shall not affect
3M’s obligation to pay the benefits already earned under the provisions of such
Plan in effect prior to the termination.

ARTICLE 7

CHANGE IN CONTROL

7.1.          Distribution Following Change in Control.  Upon the occurrence of
a Change in Control of 3M, this Nonqualified Plan I shall terminate and 3M shall
immediately distribute the remaining accrued retirement benefits hereunder to
the respective Members, Former Members and Beneficiaries in lump sum cash
payments in amounts equal to the present values of such accrued retirement
benefits as of the date of the Change in Control.  The Compensation Committee
shall have the discretion to decide whether some or all of the lump sum amounts
will be paid directly to the respective Members, Former Members and
Beneficiaries, or will be applied toward fully paid annuity contracts issued by
an A+ rated insurance company, which provide for the payment of all the amounts
that would otherwise have been paid after the Change in Control pursuant to this
Nonqualified Plan I.

7.2.          Definition of Change in Control.  For purposes of this Article 7,
a Change in Control of 3M shall be deemed to have occurred if there is a “change
in the ownership of 3M,” “change in effective control of 3M,” and/or a “change
in the ownership of a substantial portion of 3M’s assets”





-11-

--------------------------------------------------------------------------------

 

 

as defined under Treasury Reg. section 1.409A-3(i)(5) or such other regulation
or guidance issued under section 409A of the Code.

7.3.          Determination of Present Value.  Except where otherwise expressly
provided in this Nonqualified Plan I, the present value of each Member’s, each
Former Member’s and each Beneficiary’s remaining accrued retirement benefits
hereunder shall be determined in accordance with such actuarial assumptions as
the Compensation Committee, in its discretion, may adopt for such purpose.

7.4.          Fees and Expenses.  3M shall pay to each Member, Former Member and
Beneficiary the amount of all reasonable legal and accounting fees and expenses
incurred by such Member, Former Member or Beneficiary in seeking to obtain or
enforce his or her rights under this Article 7, unless a lawsuit commenced by
the Member, Former Member or Beneficiary for such purposes is dismissed by the
court as being spurious or frivolous.  3M shall also pay to each Member, Former
Member and Beneficiary the amount of all reasonable tax and financial planning
fees and expenses incurred by such Member, Former Member or Beneficiary in
connection with the receipt by such Member, Former Member or Beneficiary of
payments pursuant to this Article 7.  Such payment or reimbursement shall be
made no later than the end of the recipient’s taxable year following the taxable
year in which the recipient incurs the related expenses.  If a Member is a
Specified Employee and such payment or reimbursement is made on account of the
Member’s Separation from Service, payment or reimbursement shall not be made
prior to the first day of the seventh month following the Member’s Separation
from Service.

ARTICLE 8

MISCELLANEOUS

8.1.          No Contract of Employment.  This Nonqualified Plan I shall not be
deemed to constitute a contract of employment between 3M and any Member or
Former Member.  Nothing in this Plan shall be deemed to give any Member or
Former Member the right to be retained in the service of 3M or an affiliate or
to interfere with the right of 3M or an affiliate to discipline or discharge any
Member or Former Member at any time.

8.2.          No Assignment.  No Member, Former Member or Beneficiary shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey the benefits, if any,
payable under this Nonqualified Plan I.  All payments and the rights to all
payments of benefits under this Nonqualified Plan I are expressly declared to be
nonassignable and nontransferable.  Neither this Nonqualified Plan I nor any
portion of the benefits payable hereunder shall be liable for, or subject to,
the debts, contracts, liabilities, engagements or torts of any Member, Former
Member or Beneficiary.  No portion of the benefits payable under this
Nonqualified Plan I shall be subject to attachment, garnishment or other legal
process by any creditor of any Member, Former Member or Beneficiary, except to
the extent that 3M determines that it will honor the creation, assignment or
recognition of any right to any benefit





-12-

--------------------------------------------------------------------------------

 

 

payable under the Plan with respect to a Member or Former Member pursuant to a
domestic relations order if that domestic relations order satisfies the
requirements of a qualified domestic relations order within the meaning of
section 414(p)(1)(A) of the Code.

8.3.          Governing Law.  The provisions of this Nonqualified Plan I shall
be interpreted and enforced in accordance with the laws of the State of
Minnesota, except to the extent preempted by federal law.

8.4.          Separable Provisions.  In the event any provision of this
Nonqualified Plan I is ruled or declared illegal or unenforceable for any
reason, such illegality or unenforceability shall not affect the remaining
provisions hereof and this Nonqualified Plan I shall be interpreted and enforced
as if such illegal or unenforceable provision had never been included herein.

 

 



-13-

--------------------------------------------------------------------------------

 

 

SCHEDULE I

Member:

Phil Yates

 

 

Commencement Date:

October 1, 2011 (scheduled termination date)

 

SI-1

--------------------------------------------------------------------------------